 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   FINJAN, INC.,                                        Case No.: 3: 17-cv-00183-CAB-BGS
11                                       Plaintiff,
                                                          ORDER ON FINJAN’s MOTION
12   v.                                                   FOR REVIEW OF MAGISTRATE
                                                          JUDGE’S ORDER ON DISCOVERY
13   ESET, LLC, et al.,
                                                          DISPUTE AS TO ESET’S
14                                    Defendants.         INTERROGATORY NO. 23
                                                          [Doc. No. 408]
15
16
      AND RELATED COUNTERCLAIMS.
17
18
19
           Plaintiff Finjan objects to the Magistrate Judge’s ruling that it provide Defendants
20
     ESET LLC and ESET SPOL. S.R.O. (collectively “ESET”) with information regarding
21
     legal fees paid in connection with the settlement of previous litigation. [Doc. No. 408-1.]
22
     Plaintiff filed its motion on the grounds that the ruling regarding Interrogatory No. 23 is
23
     clearly erroneous and contrary law and as a result, it seeks the return and destruction of the
24
     supplemental discovery provided in response to the Magistrate Judge Skomal’s order. [Id.]
25
           As the Court has explained previously, its review of magistrate judge orders on non-
26
     dispositive motions is limited. A district court judge may reconsider a magistrate judge’s
27
     ruling on a non-dispositive motion only “where it has been shown that the magistrate’s
28

                                                      1
                                                                              3: 17-cv-00183-CAB-BGS
 1   order is clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(1); see also Fed. R.
 2   Civ. P. 72(a). “A magistrate judge’s legal conclusions are reviewable de novo to determine
 3   whether they are “contrary to law” and findings of fact are subject to the “clearly
 4   erroneous” standard.” Meeks v. Nunez, Case No. 13cv973-GPC(BGS), 2016 WL 2586681,
 5   *2 (S.D. Cal. May 4, 2016) (citing Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D.
 6   Cal. Mar. 22, 2010)).
 7          “The ‘clearly erroneous’ standard applies to the magistrate judge’s factual
 8   determinations and discretionary decisions . . . .” Computer Econ., Inc. v. Gartner Grp.,
 9   Inc., 50 F. Supp. 2d 980, 983 (S.D. Cal. May 25, 1999) (citations omitted). “Under this
10   standard, ‘the district court can overturn the magistrate judge’s ruling only if the district
11   court is left with the definite and firm conviction that a mistake has been made.’” Id.
12   (quoting Weeks v. Samsung Heavy Indus. Co., Ltd., 126 F.3d 926, 943 (7th Cir. 1997)); see
13   also Green v. Baca, 219 F.R.D. 485, 489 (C.D. Cal. Dec. 16, 2003) (citations omitted).
14         The “contrary to law” standard “allows independent, plenary review of purely legal
15   determinations by the Magistrate Judge.” Jadwin v. Cnty. of Kern, 767 F. Supp. 2d 1069,
16   1110 (E.D. Cal. Jan. 24, 2011) (citing FDIC v. Fidelity & Deposit Co. of Md, 196 F.R.D.
17   375, 378 (S.D. Cal. May 1, 2000); see also Computer Econ., 50 F. Supp. 2d at 983 n. 4;
18   see also Green, 219 F.R.D., at 489. A magistrate judge’s order “is contrary to law when it
19   fails to apply or misapplies relevant statutes, case law, or rules of procedure.” Jadwin, 767
20   F. Supp. 2d at 1110-11 (quoting DeFazio v. Wallis, 459 F. Supp. 2d 159, 163 (E.D.N.Y
21   Oct. 17, 2006)) (internal quotation marks omitted).
22         On October 30, 2018, Magistrate Judge Skomal held a telephonic discovery
23   conference which including a discussion regarding ESET’s Interrogatory No. 23, with the
24   parties being ordered to submit a joint statement on the issue. [Doc. No. 377.] On
25   November 7, 2018, the parties submitted the requested joint statement [Doc. No. 381] and
26   on November 20, 2018, Magistrate Judge Skomal issued on order that addressed the dispute
27   surrounding Interrogatory No. 23 [Doc. No. 392].
28

                                                   2
                                                                              3: 17-cv-00183-CAB-BGS
 1         ESET’s Interrogatory No. 23 asks Finjan to:
 2         identify all dollar amount and date of each contingency payment made by
           Finjan for legal services in connection with settlement of each litigation
 3
           initiated by Finjan from January 2005 to August 2018.
 4
     [Doc. No. 381 at 2.]
 5
           Magistrate Judge Skomal accurately summarized the parties’ positions as set forth
 6
     in the joint statement. [Doc. Nos. 381, 392.] Finjan argued that the discovery sought was
 7
     irrelevant and unnecessary, especially since the information regarding settlement
 8
     agreements would ultimately be inadmissible. [Doc. No. 392 at 1.] Further, Finjan asserted
 9
     that it had already provided information that it claimed adequately explained what Finjan
10
     does consider in licensing negotiations, that “this is what ESET’s experts should be
11
     considering in determining how settlement amounts are calculated, not how or if legal fees
12
     are factored into the settlement agreements.” [Id. at 2.] ESET, in turn, argued that its
13
     expert may need to take the contingency fee payments into consideration in determining
14
     the value of Finjan’s settlement agreements, and, ultimately, the value of the asserted
15
     patents. [Id.] Further, ESET argued that its and Finjan’s experts should be given the
16
     information regarding any settlements and the contingency fee payments stemming from
17
     them in order to provide an actual value of the settlement, that the experts could then choose
18
     to accept or reject. [Id.] ESET disputed Finjan’s assertion that Finjan does not take
19
     contingency payments into consideration when determining the value of its settlement
20
     agreements, characterizing it as a “self-serving statement.” [Id.] Judge Skomal concluded
21
     that Finjan could not deny ESET information that could potentially be relevant to its
22
     expert’s determination of a reasonable royalty based solely on the fact that Finjan does not
23
     factor contingency fees into its settlement agreements.        [Id.]   Finjan was therefore
24
     compelled to provide a response to Interrogatory No. 23. [Id. at 3.]
25
           Plaintiff is objecting on the grounds that payments by Finjan to its outside counsel
26
     for legal services have no relevance to damages in this action as a matter of law. Plaintiff
27
     argues that the purpose of a hypothetical negotiation, as explained in Carnegie Mellon
28

                                                   3
                                                                              3: 17-cv-00183-CAB-BGS
 1   University v. Marvell Technology Group, Ltd, 807 F.3d 1283, 1303-04 (Fed. Cir. 2015), is
 2   “to ascertain the royalty upon which the parties would have agreed had they successfully
 3   negotiated an agreement just before the infringement began.” [Doc. No. 408 at 9.] While
 4   Finjan concedes that settlement agreements may be considered as one of the 15 factors that
 5   may affect the outcome of hypothetical negotiations, it posits that such information may
 6   not always be informative because the circumstances under which they were entered can
 7   vary considerably, citing for the first time LaserDynamics, Inc v. Quanta Computer, Inc.
 8   694 F.3d 51, 77 (Fed. Cir. 2012). [Id. at 9.] Plaintiff contends, therefore, that the court
 9   failed to properly consider its explanation of damages law, informing that if the court had,
10   it would have become evident that payments to attorneys should not be deducted from the
11   value of settlement agreements, thereby making ESET’s proposed calculation incorrect.
12   [Id. at 9-11.] Further, Plaintiff asserts that the order is clearly erroneous because there is
13   no factual basis for claiming Finjan’s payments to its attorneys are relevant. [Id. at 11-13.]
14   Finally, Plaintiff argues that the information is not discoverable under Rule 26. [Id. at 13-
15   15.]
16           But, after consideration of both parties’ positions, Magistrate Judge Skomal found
17   that:
18           Finjan cannot deny ESET information that may be relevant to ESET’s expert’s
             determination of a reasonable royalty based solely on Finjan’s assert that it
19
             does not factor contingency fees into its settlement agreements. Similarly, in
20           terms of the relevancy of the discovery, ESET is not limited to considering
             only the things Finjan’s witnesses generally and somewhat vaguely identify
21
             as factors it considers in calculating its settlement agreements. ESET is not
22           required to take them at their word as to how they calculate it to the exclusion
             of any other possible factors that might have mattered. ESET’s proposed
23
             calculation, deducting the contingency fees from the settlement amount to
24           arrive at the true value of the agreement, may not ultimately hold up or be
             admissible, but that does not mean it is outside the scope of discovery.
25
26   [Doc. No. at 392 at 3.]
27           In so finding, Magistrate Judge Skomal distinguished the request from the singular
28   case Finjan relied on in the joint statement, applied the standard set forth in Federal Rule

                                                    4
                                                                               3: 17-cv-00183-CAB-BGS
 1   of Civil Procedure 26(b)(1), concluded the information was relevant and the burden of
 2   responding was minimal.
 3         A review of the order demonstrates that Magistrate Judge Skomal had a thorough
 4   understanding of the parties’ positions and discovery history, referenced specific
 5   arguments made by the parties, and was familiar with, and in fact discusses, the relevant
 6   case law. See generally, Doc. No. 392. Given the broad discretion of the court in
 7   conducting discovery, the ruling of Magistrate Judge Skomal was not an abuse of
 8   discretion. Plaintiff has failed to show that the discovery order was “clearly erroneous or
 9   contrary to law.” Plaintiff’s request that this Court order ESET to return and destroy the
10   supplemental discovery provided in response to Interrogatory No. 23 is therefore
11   DENIED.
12         It is SO ORDERED.
13   Dated: January 24, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                            3: 17-cv-00183-CAB-BGS
